DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.
New grounds of rejection follow. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150027730 A1 (Hall et al.) in view of US 2014/0116716 A1 (Vincent et al.).
As concerns claim 1, Hall et al. discloses a flow control moduleformed through pipework (figure 3) extending between an inlet hub 21 and an outlet hub 27; wherein the outlet hub faces in a direction away from the inlet hub (as shown); and wherein the plurality of flow passages comprises a horizontal flow passage; a choke block 14 located along the horizontal flow passage (the flow enters the choke block 14 horizontally), wherein the pipework, the inlet hub, the outlet hub, the choke block, and the choke actuator are arranged in a frame 101 (see figure 10, and also the embodiment of figure 21 and figure 22).
Hall et al. lacks to explicitly disclose the choke block comprising: a choke having a choke body removably fixed to the choke block; and a retention mechanism holding the choke body in the choke block; and a choke actuator positioned on a side of the choke block opposite the horizontal flow passage (although, in a different embodiment, the reference discloses the choke having an opening for a removable insert, see 0061 and figure 18). Vincent et al. discloses a flow control module with a choke block comprising: a choke having a choke body removably fixed to the choke block; and a retention mechanism holding the choke body in the choke block (the choke has removable insert 130, a retention feature is implicit, see 0018); and a choke actuator 107 positioned on a side of the choke block opposite the horizontal flow passage. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a removable choke into the module to obtain the predictable result of facilitating different levels of flow restriction or flow control from the module to suit particular flow characteristics.
As concerns claim 2, the combination discloses the flow control moduleVincent et al., figure 2 and figure 3).
As concerns claim 3, the combination discloses the flow control moduleVincent et al., 0079).
 	As concerns claim 4, the combination discloses the flow control moduleVincent et al., 0062).
	As concerns claim 5, the combination discloses the flow control moduleVincent et al. at figure 4 and figure 5).
	As concerns claim 6, the combination discloses the flow control moduleHall et al., at figure 5, the inlet is on the opposite side from the choke block 14).
	As concerns claim 7, the combination discloses the flow control modulesuch an actuator would be an obvious choice for a subsea choke, and may be inferred from the disclosure of Hall et al. discussing operation of various valves from an offshore installation, also see 0070, discussing electrical or other control communication).
	As concerns claim 8, Hall et al. discloses a method comprising: positioning a flow control module proximate a subsea tree, wherein the flow control module comprises a plurality of components and pipework arranged in a selected layout within a frame (see figure 1, showing tree hub and module, figu10 illustrates support frame 101 for the module); connecting an inlet hub of [[a]]the flow control module to [[a]]the subsea tree; connecting an outlet hub of the flow control module to a flowline (0044); directing fluid from the subsea tree through the flow control module, wherein the flow control module comprises: a horizontal flow passage formed through the pipework; and a choke block located along the horizontal flow passage (the flow enters the choke in a horizontal direction, see figure 5), but lacks to explicitly disclose the choke block comprising: a choke having a choke body removably fixed to the choke block; and a retention mechanism holding the choke body in the choke block; and removing the choke from the choke block. ). Vincent et al. discloses a flow control module with a choke block comprising: a choke having a choke body removably fixed to the choke block; and a retention mechanism holding the choke body in the choke block (the choke has removable insert 130, a retention feature is implicit, see 0018); and a choke actuator 107 positioned on a side of the choke block opposite the horizontal flow passage. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a removable choke into the module to obtain the predictable result of facilitating different levels of flow restriction or flow control from the module to suit particular flow characteristics.
	As concerns claim 9, the combination discloses the method of claim 8, further comprising operating a choke actuator in the flow control module to adjust the choke (Vincent et al. discloses choke actuator 107).
	As concerns claim 10, the combination discloses the method of claim 9, wherein the choke actuator is operated remotely from a surface control console (implicit, as Hall et al. discloses operation of the subsea apparatus from an offshore installation, also see 0070).
	As concerns claim 11, the combination discloses the method of claim 8, further comprising adjusting a variable aperture in the choke (implicit, as Vincent et al. discloses both fixed and variable chokes).
	As concerns claim 12, the combination discloses the method of claim 8, wherein the flow control module further comprises: a vertical flow passage having an axial end positioned adjacent to the choke block; wherein a change in direction is formed through the choke from the vertical flow passage to the horizontal flow passage (Vincent et al. at figure 4 and figure 5).
	As concerns claim 13, the combination discloses the method of claim 8, further comprising closing a valve in the subsea tree to stop fluid flow through the flow control module (Hall et al., 0044).
	As concerns claim 14, the combination discloses the method of claim 13, further comprising removing the flow control module from the subsea tree (Hall et al., at least 0006).
	As concerns claim 15, Hall et al. discloses an assembly, comprising: a subsea tree having a flow bore (figure 1); and a flow control module 11 made of connected-together components and pipework fluidly connected to the flow bore via an inlet hub 12, the flow control module comprising: a vertical flow passage formed through the pipework fluidly connected between the inlet hub and a choke block (figure 3); and a horizontal flow passage formed through the pipework extending from the choke block to an outlet hub facing in a direction away from the inlet hub (also shown in figure 3, note the flow enters the choke block via a horizontal passage); wherein the choke block provides a change in direction between the vertical flow passage and the horizontal flow passage (Id.); but does not disclose explicitly wherein the choke block comprises a choke having a choke body removably fixed to the choke block. (although a choke body with a removable insert is disclosed in a different embodiment). Vincent et al. discloses an assembly having a choke having a choke body removable fixed to the choke block (0018). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a removable choke into the module to obtain the predictable result of facilitating different levels of flow restriction or flow control from the module to suit particular flow characteristics.
	As concerns claim 17, the combination discloses the assembly of claim 15, wherein the choke block further comprises at least one retention mechanism holding the choke body in the choke block (the choke profile is disclosed by Vincent et al. and is equivalent here).
	As concerns claim 18, the combination discloses the assembly of claim 15, further comprising a choke actuator positioned on one side of the choke block and adjacent to the choke (Vincent et al., figure 3 at 107).
	As concerns claim 19, the combination discloses the assembly of claim 15, wherein the choke is an adjustable choke comprising a variable aperture (Vincent et al. discloses both variable and fixed chokes).
	As concerns claim 20, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al., as modified, in view of US 9,702,215 B1 (Murphy).
As concerns claim 16, the combination discloses the assembly of claim 15, but lacks to explicitly disclose wherein the choke block further comprises at least one seal holding the choke body in the choke block. Murphy discloses a flow hub for a subsea tree that uses seals and clamps, crowns or bonnets as a retention mechanism for a choke 204. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to use a seal for retention of the choke to obtain the predictable result of preventing leakage of fluid across the choke.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:30-6:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679